Name: Commission Regulation (EC) No 2276/2003 of 22 December 2003 opening tariff quotas and laying down the duties applicable within these tariff quotas for imports into the European Community of certain processed agricultural products originating in Egypt
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  Africa;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R2276Commission Regulation (EC) No 2276/2003 of 22 December 2003 opening tariff quotas and laying down the duties applicable within these tariff quotas for imports into the European Community of certain processed agricultural products originating in Egypt Official Journal L 336 , 23/12/2003 P. 0046 - 0067Commission Regulation (EC) No 2276/2003of 22 December 2003opening tariff quotas and laying down the duties applicable within these tariff quotas for imports into the European Community of certain processed agricultural products originating in EgyptTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), in particular Article 7(2) thereof,Whereas:(1) Pending conclusion of the procedure for ratification and entry into force of the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and Egypt, of the other, signed on 25 June 2001, an agreement in the form of an Exchange of Letters has been concluded regarding the provisional application of the trade provisions set out in the Euro-Mediterranean Association Agreement with Egypt, hereafter referred to as "the Agreement", which enters into force on 1 January 2004. The Council has approved the Agreement by its Decision of 19 December 2003 concerning the provisional application of the trade provisions and the accompanying measures of the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and Egypt, of the other(3).(2) The Agreement will replace the trade provisions laid down in the Cooperation Agreement between the Member States of the European Economic Community and Egypt signed in Brussels on 18 January 1977(4) and in the Agreement between the Member States of the European Coal and Steel Community and Egypt, signed in Brussels on 18 January 1977(5).(3) The trade provisions set out in the Agreement provide for the application of mutual concessions regarding import duties for certain processed agricultural products.(4) The Community concessions relate to imports of certain processed agricultural products originating in Egypt. These concessions take the form of a total exemption from duties, an exemption from ad valorem duties and a reduction in specific duties in the context of annual tariff quotas.(5) The annual tariff quotas based on the Agreement should be opened. The duties applicable within these annual tariff quotas must be the subject of a specific calculation. The calculation must be made in accordance with Commission Regulation (EC) No 1460/96 of 25 July 1996 establishing the detailed rules for implementing the preferential trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Council Regulation (EC) No 3448/93(6).(6) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(7) lays down the rules for managing tariff quotas. The tariff quotas opened by the present Regulation must be managed in accordance with those rules.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty,HAS ADOPTED THIS REGULATION:Article 1The annual quotas for products originating in Egypt set out in Annex I are hereby opened from 1 January 2004 to 31 December 2004 and from 1 January to 31 December of the following years under the conditions set out in that Annex.Article 2The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 3The duties applicable within the tariff quotas from 1 January 2004 on imports of goods originating in Egypt covered by Annex II, table 3, of Protocol 3 to the Agreement between the Community and Egypt are set out in Annexes I, II and III to this Regulation.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 15.(3) Not yet published in the Official Journal.(4) OJ L 266, 27.9.1978, p. 2.(5) OJ L 316, 12.12.1979, p. 2.(6) OJ L 187, 26.7.1996, p. 18.(7) OJ L 253, 11.10.1993, p. 1; Regulation as last amended by Regulation (EC) No 1334/2002 (OJ L 187, 26.7.2003, p. 16).ANNEX IQuotas applicable on imports of products originating in Egypt for 2004 and the following years and duties applicable within the annual tariff quotas from 1 January 2004 on imports into the Community of certain products covered by Council Regulation (EC) No 3448/93 originating in Egypt>TABLE>ANNEX IIAdditional codes and reduced agricultural components>TABLE>ANNEX IIIReduced additional duties for sugar (AD S/Z R) and flour (AD F/M R)>TABLE>>TABLE>